  Case: 2:13-cr-00199-JLG Doc #: 57 Filed: 12/17/20 Page: 1 of 11 PAGEID #: 386



                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF OHIO
                            EASTERN DIVISION

United States of America

      v.                                   Case No. 2:13-cr-199

Jason R. Rager

                             OPINION AND ORDER
      By judgment entered on April 21, 2014, defendant was sentenced
to a term of incarceration of 144 months on Count 1 of the
indictment, which charged defendant with the knowing receipt of
visual depictions of child pornography in violation of 18 U.S.C.
§2252(a)(2).     Defendant was also sentenced to a term of 20 years
supervised release.      Defendant’s proposed release date is October
8, 2023. See https://www.bop.gov/inmateloc/ (last visited December
16, 2020).
      On May 6, 2020, defendant filed a motion for appointment of
counsel to file a motion for compassionate release under 18 U.S.C.
§3582(c)(1)(A), as amended by the First Step Act of 2018, citing
the risks posed by the COVID-19 pandemic and his efforts towards
rehabilitation.      See Doc. 42.      The government opposed the motion
due to defendant’s failure to exhaust his administrative remedies.
Doc. 44.     Defendant’s motion was denied without prejudice for
failure to exhaust his administrative remedies.             Doc. 45.     On June
4, 2020, defendant filed a motion for compassionate release.                Doc.
46.   On June 5, 2020, the motion was denied without prejudice due
to defendant’s failure to exhaust his administrative remedies.
Doc. 47.
      On July 13, 2020, defendant filed a motion to reconsider the
denial of compassionate release.         Doc. 48.     The government filed a
response on July 31, 2020.        Doc. 50.    The government conceded that
  Case: 2:13-cr-00199-JLG Doc #: 57 Filed: 12/17/20 Page: 2 of 11 PAGEID #: 387



defendant had exhausted his administrative remedies, but argued
that this court should defer to the process of the Bureau of
Prisons (“BOP”) for determining eligibility for release on home
confinement     under    the    Coronavirus             Aid,    Relief,      and    Economic
Security Act (“CARES Act”), §12003(b)(2).                       The government further
argued   that    defendant       failed       to    show        an    extraordinary      and
compelling reason to release him due to his medical conditions, and
that the statutory factors in 18 U.S.C. §3553(a) weigh against
defendant’s     early    release.         Counsel         was        later   appointed    to
represent the defendant.          On September 28, 2020, counsel filed a
supplemental     motion    on    defendant’s             behalf.         Doc.      53.   The
government filed a response in opposition on October 17, 2020, and
defendant filed a reply.         See Docs. 55 and 56.                 The court will now
consider defendant’s motions (Docs. 46, 48 and 53).
I. Standards for Compassionate Release
     Under 18 U.S.C.           §3582(c)(1)(A)(i), the court can reduce a
sentence    under       §3582(c)(1)(A)             if     the        court    finds      that
“extraordinary and compelling reasons warrant such a reduction[.]”
18 U.S.C. §3582(c)(1)(A)(i).              The court must also consider the
factors set forth in 18 U.S.C. §3553(a) to the extent that they are
applicable.     §3582(c)(1)(A).1              District courts may deny relief



     1
      Section 3582(c)(1)(A) further provides that the court must
find “that such a reduction is consistent with applicable policy
statements issued by the Sentencing Commission[.]”       18 U.S.C.
§3582(c)(1)(A).   However, the Sixth Circuit has held that the
policy statement contained in United States Sentencing Guidelines
§1B1.13 do not apply to cases in which an inmate files a motion for
compassionate release, and that district courts have full
discretion to define “extraordinary and compelling” without
consulting the policy statement. See United States v. Jones,
F.3d   , 2020 WL 6817488, at *7, *9 (6th Cir. Nov. 20, 2020).

                                          2
  Case: 2:13-cr-00199-JLG Doc #: 57 Filed: 12/17/20 Page: 3 of 11 PAGEID #: 388



under §3582(c)(1)(A) based upon the court’s discretionary balancing
of the §3553(a) factors even if extraordinary and compelling
reasons would otherwise justify relief.            United States v. Ruffin,
978 F.3d 1000, 1008 (6th Cir. 2020).                If, after weighing the
§3553(a) factors, the court decides that the motion is well taken,
the court “may reduce the term of imprisonment (and may impose a
term of probation or supervised release with or without conditions
that does not exceed the unserved portion of the original term of
imprisonment)[.]”       §3582(c)(1)(A).        The grant of compassionate
release is at the discretion of the court.                  United States v.
Kincaid, 802 F. App’x 187, 188 (6th Cir. 2020).
II. Defendant’s Request for Release
     Defendant has presented information concerning the problems
with COVID-19 experienced by the inmates at FCI Elkton, where
defendant is incarcerated.         FCI Elkton has reported nine inmate
deaths due to COVID-19.       See https://www.bop.gov/coronavirus (last
visited December 16, 2020).          However,     §3582(c)(1)(A) “does not
constitute a get-out-of-jail card.”          United States v. Brady, S2 18
Cr. 316 (PAC), 2020 WL 2512100, at *3 (S.D.N.Y. May 15, 2020).
Rather, “compassionate release motions amid the COVID-19 pandemic
have required a ‘fact-intensive’ inquiry ... made in the ‘unique
circumstances’ and ‘context’ of each individual defendant.”                 Id.,
citing United States v. Shakur, No. 82 CR 312 (CSH), 2020 WL
1911224, at *1 (S.D.N.Y. Apr. 20, 2020) and United States v. Hart,
17 Cr. 248 (VSB), 2020 WL 1989299, at *6 (S.D.N.Y. Apr. 27, 2020)).
     Defendant argues that he has a serious risk from COVID-19 due
to his medical conditions.           Defendant is 46 years old.           He has
submitted medical records, see Doc. 46, indicating a single case of


                                       3
  Case: 2:13-cr-00199-JLG Doc #: 57 Filed: 12/17/20 Page: 4 of 11 PAGEID #: 389



pneumonia in 2017, which was resolved (Exs. D and E); isolated
complaints of wheezing due to asthma (Exs. F and M); a urologist’s
report concerning defendant’s urological complaints which revealed
a wide open prostatic urethra and very small prostate, with no
evidence of obstruction (Ex. G); a medication list which included
an inhaler and nasal spray (Ex. H); records concerning defendant’s
participation in group psychological counseling sessions from
September 10, 2015, through March 12, 2020 (Ex. L); two incidents
of dizziness and balance problems in February, 2018, with no
diagnosis   being     given    (Ex.   M);    and   a   report    of    a   cyst   of
defendant’s chin in January, 2020 (Ex. N).                However, defendant
relies primarily on his asthma and his history of smoking two packs
of cigarettes per day for 24 years.
       The government acknowledges the opinion of the Centers for
Disease Control (“CDC”) that persons with moderate to severe asthma
might be at a higher risk of developing serious symptoms with
COVID-19.       See   https://www.cdc.gov/coronavirus/2019-ncov/need-
extra-precautions/people-with-medical-conditions.html#asthma (last
visited December 16, 2020).           However, the government argues that
defendant has not established that his asthma is moderate to
severe.   The presentence investigation report (“PSR”) in this case
indicates that defendant reported to the probation officer that he
was in good health but that he had high blood pressure at times.
No mention is made of asthma or any problems related to tobacco
use.   A BOP list of defendant’s health conditions notes exercise-
induced asthma.       Doc. 46, Ex. C.        During a sick call on April 6,
2017, defendant reported that he had a remote history of daily
inhaler   use   until    age    13    with   sports,    and     an    inhaler     was


                                        4
  Case: 2:13-cr-00199-JLG Doc #: 57 Filed: 12/17/20 Page: 5 of 11 PAGEID #: 390



prescribed. Doc. 46, Ex. D. On April 27, 2017, defendant reported
that   he    used    his    inhaler   once     daily,    and    continues    to     get
intermittent wheezing usually induced by exercise. Doc. 46, Ex. F.
On May 9, 2019, defendant saw a provider for medication renewal.
He reported that he uses his inhaler once or twice a week and
denied cough, wheezing or diurnal symptoms.                Doc. 46, Ex. M.         The
court concludes that this record does not establish that defendant
suffers from moderate to severe asthma which might place him at an
increased risk from COVID-19.                See United States v. Hicks, No.
1:16-cr-354,        2020    WL    6273936,    at    *2   (N.D.    Ohio     Oct.     26,
2020)(defendant, whose asthma was well controlled, failed to show
that    he   suffers       from   moderate     to   severe     asthma    warranting
compassionate release).           Even assuming that defendant’s asthma is
moderate to severe, it is well managed.
       Defendant also relies on his previous history of smoking. The
CDC has reported that being a current or former smoker increases
the     risk        of     severe     illness       from       COVID-19.            See
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-with-medical-conditions.html.#smoking                          (last
visited December 16, 2020).            A June 11, 2014, BOP medical record
refers to defendant’s history of smoking two packages a day for
twenty-four years.           Doc. 56-1.        However, the medical records
contain no report of any adverse physical symptoms which defendant
is currently experiencing or has experienced in the past due to his
smoking.       There is no evidence that defendant has smoked since
being confined in a federal institution in 2014.                    See Brooks v.
Menifer, No. CV07-0131-A, 2009 WL 6006283, at *6 (W.D. La. Sept.
25, 2009)(noting that the BOP adopted a no-smoking policy making


                                         5
  Case: 2:13-cr-00199-JLG Doc #: 57 Filed: 12/17/20 Page: 6 of 11 PAGEID #: 391



all BOP facilities smoke-free environments as of March 1, 2006).
In United States v. Tranter,                F. Supp.3d    , 2020 WL 3841268,
at *4 (N.D. Ind. July 8, 2020), the court rejected defendant’s
argument that his status as a former smoker placed him at increased
risk, noting that defendant had identified no adverse health
effects resulting from his smoking past and that, according to the
CDC, his risk of disease from smoking dropped every day he remained
smoke-free)(citation omitted).
     The government further observes that the COVID-19 outbreak at
FCI Elkton appears to have abated.             FCI Elkton recently reported
that 3 inmate and 21 staff members currently have COVID-19, and
that, since the beginning of the COVID-19 pandemic, 894 inmates and
54 staff have recovered.          See       https://www.bop.gov/coronavirus
(last visited December 16, 2020). Although defendant questions the
accuracy of these statistics, the court notes that the Sixth
Circuit concluded that the BOP “has ‘responded reasonably to the
risk’” of COVID-19 at Elkton by taking preventative measures,
including screening for symptoms, educating staff and inmates about
COVID-19,    cancelling      visitation,        quarantining    new    inmates,
implementing regular cleaning, and providing disinfectant supplies
and masks.      Wilson v. Williams, 961 F.3d 829, 841 (6th Cir.
2020)(citation omitted).       See also Tranter, 2020 WL 3841268, at *4
(holding that Elkton’s progress in fighting the virus, coupled with
defendant’s lack of aggravating medical conditions due to his
status as a former smoker, did not compel release).
     Defendant plans upon his release to reside with his father in
rural Southwest Ohio. By way of comparison, the Ohio Department of
Health reports that as of December 16, 2020, Southwestern Ohio has


                                        6
  Case: 2:13-cr-00199-JLG Doc #: 57 Filed: 12/17/20 Page: 7 of 11 PAGEID #: 392



reported: 43,939 COVID-19 cases in Hamilton County; 21,940 cases in
Butler County; 12,739 cases in Warren County; 9,366 cases in
Clermont County; and 29,982 cases in Montgomery County.                        The
defendant’s risk of infection may be no worse in prison than the
risk he would face if he is released to the community.
       Defendant’s medical conditions, viewed in the context of
COVID-19,       do   not   constitute   an    “extraordinary    and   compelling
reason” for his early release.
III. §3553(a) Factors
       The court is also required to consider the relevant factors in
§3553(a).        This was a serious offense.         The guideline range in
defendant’s case was 262 to 327 months. In calculating defendant’s
guideline range, the probation officer applied enhancements for
possession of material involving a minor less than 12 years old,
the use of peer to peer software to download child pornography and
make     it     available    for   sharing,     possession     of   sadistic      or
masochistic conduct, the use of a computer, reports that defendant
had sexually abused his two daughters, and the number of images
(975).        Because the maximum statutory penalty for the offense of
conviction was 240 months, this became the guideline range.                    The
court imposed a sentence of 144 months, noting as mitigation the
fact that defendant was repeatedly subject to sexual abuse as a
child.        The sentence of 144 months represented a substantial
downward variance from the guideline range, but was 24 months more
than the mandatory minimum sentence of 120 months.
       As to the history and characteristics of the defendant, the
defendant had a prior conviction in 2001 for aggravated assault,
but that offense did not receive any criminal history points, and


                                         7
  Case: 2:13-cr-00199-JLG Doc #: 57 Filed: 12/17/20 Page: 8 of 11 PAGEID #: 393



defendant fell in Criminal History Category I.                    The PSR reported
that defendant’s father was an alcoholic and a drug user; that
defendant’s mother had mental health problems, that he was abused
for   years by an uncle, and that he was raped by three classmates
when he was in high school.            Defendant has a lengthy history of
substance abuse and alcoholism dating back to his teenage years.
The   PSR   reported   that    he    has       used    marijuana,   cocaine    base,
methamphetamines, and hallucinogens, and that from age 23 to his
arrest on this offense, he consumed a case of beer per day.
Defendant was previously employed in restaurants.
      Defendant argues that he has made substantial efforts towards
rehabilitation while incarcerated.               He has produced evidence that
he successfully completed a program of paralegal studies with the
Blackstone Career Institute (see Doc. 46, Exs. I and J) and that he
took courses through the Cherith Bible Institute from May 21, 2019
to April 21, 2020 (Doc. 46, Ex. K).                    He    participated in group
therapy sessions from September 10, 2015, through March 12, 2020,
although these sessions did not include sex offender therapy (see
Doc. 46, Ex. L).       He completed his GED, worked as a lead unit
orderly, and incurred no disciplinary infractions. Doc. 46, Ex. O.
Defendant    states    in   his     motion      that    he   completed   a   12-hour
substance abuse program and that he has signed up for the RDAP
program, but that he was unable to participate in a sex offender
treatment program.      Doc. 46.      Upon his release, defendant intends
to reside with his father and to assist him in his horse carriage
repair business. He also wants to establish a small organic farm.
He reports that his daughters are in college and reside in their
own homes, and that his son will be 17 years old.


                                           8
  Case: 2:13-cr-00199-JLG Doc #: 57 Filed: 12/17/20 Page: 9 of 11 PAGEID #: 394



     Defendant has also submitted a form from FCI Elkton noting
that he was not eligible for release under the First Step Act, but
that his recidivism risk level was “minimum.”                Doc. 46, Ex. A.
Defendant argues that the BOP’s conclusion that he poses a minimum
risk of recidivism supports his motion for release.              However, this
form is entitled to little or no weight.           It does not indicate who
made this determination, nor does it provide the information relied
on or the reasoning employed in reaching this conclusion.
     The government argues that the seriousness of the offense
conduct weighs against the defendant’s early release.                   The PSR
reveals that defendant’s IP address was detected on the G Nutella
Network, a file-sharing network.           When agents arrived to execute
the search warrant at defendant’s residence, defendant admitted
that he used peer to peer programs on his computer, but denied that
there were any child pornography files on his computer at that
time, claiming that he had deleted them.           The three minor children
at the residence reported that they had seen child pornography on
the computer.      The forensic examination of defendant’s computer
revealed   13   digital    child    pornography     movies    which    depicted
prepubescent girls from 6 to 13 years of age engaging in sexually
explicit conduct with adult men.           The PSR reported that defendant
had sexually abused his two daughters for years, and that he also
engaged in sexual conduct with two of his daughter’s friends, ages
9 and 13 years old, who spent the night with his daughters.                   The
court continues to believe that the sentence of 144 months imposed
in this case, which was a lenient sentence substantially below the
guideline range, is necessary to reflect the seriousness of the
offense, to promote respect for the law, and to provide just


                                       9
 Case: 2:13-cr-00199-JLG Doc #: 57 Filed: 12/17/20 Page: 10 of 11 PAGEID #: 395



punishment.       Releasing      defendant     now     would   result     in      a
substantially    shortened     sentence    which     would   not   reflect     the
seriousness of the offense, promote respect for the law, or provide
just punishment.
     The shortened sentence sought by defendant would also not
afford adequate deterrence or protect the public from more crimes
by the defendant.     Although defendant claims to be rehabilitated,
he has not participated in sex offender therapy. Courts have noted
that Congress has found that there is a high rate of recidivism
among convicted sex offenders, especially child sex offenders. See
Hicks, 2020 WL 6273936, at *2 (citing United States v. Pugh, 515
F.3d 1179, 1201 (11th cir. 2008) and United States v. Allison, 447
F.3d 402, 405-06 (5th Cir. 2006)).             Defendant reports that he
completed a 12-hour substance abuse program.            However, in light of
defendant’s significant and lengthy history of substance abuse, his
completion of this program does not convince the court that he will
not relapse if he is released.
     The PSR reported that defendant was involved not only in the
possession of child pornography, but also committed hands-on acts
of sexual abuse involving minors over a substantial period of time.
This pattern of activity increases concerns about recidivism and
the need for deterrence, and indicates that defendant poses a
significant risk of potential future crimes against the public.
His asthma and his status as a former smoker would not prevent him
from engaging in similar conduct if he is released now.                Although
defendant suggests that he can be released on home confinement
under the supervision of a probation officer, this would not lessen
his danger to the community, as his offense of conviction required


                                      10
 Case: 2:13-cr-00199-JLG Doc #: 57 Filed: 12/17/20 Page: 11 of 11 PAGEID #: 396



no more than a computer and access to the internet.                Further, as
one court noted, the COVID-19 pandemic and the CDC’s recommended
guidelines will make it more difficult to monitor defendant’s
behavior on home confinement.          See United States v. Miezin, No.
1:13CR15, 456 F.Supp.3d 911, 916 (N.D. Ohio 2020)(because defendant
could    engage   in   his   prior   criminal    conduct     involving    child
pornography at any time from his place of home confinement,
effectively monitoring him would require repeated visits to his
home, thus enhancing the risk of the spread of COVID-19 to the
defendant, anyone living with him, and the individuals charged with
monitoring his compliance).
        The court concludes that the §3553(a) factors warrant denying
defendant’s     motion   for   a   reduced    sentence.       Even   assuming,
arguendo, that defendant’s health conditions are sufficient to
constitute an “extraordinary and compelling reason” for a sentence
reduction, that reason is outweighed by the statutory factors which
militate against defendant’s early release.
IV. Conclusion
        In accordance with the foregoing, defendant’s motions for
compassionate release (Docs. 46, 48 and 53) are denied.


Date: December 17, 2020                       s/James L. Graham
                                       James L. Graham
                                       United States District Judge




                                      11
